Exhibit 10.2

AMENDING AGREEMENT NO. 5

THIS AGREEMENT dated as of December 19, 2006,

B E T W E E N:

DELPHAX TECHNOLOGIES CANADA LIMITED

a corporation existing under

the laws of Ontario



- and -



ABN AMRO BANK N.V., CANADA BRANCH,


the Canadian Branch of a Netherlands Bank





 

WHEREAS

Delphax Technologies Canada Limited (the "Borrower") and ABN AMRO Bank N.V.,
Canada Branch ("Lender") entered into a credit agreement dated as of February 4,
2004 (the "Original Credit Agreement");



AND

WHEREAS the Borrower and Lender entered into Amendment No. 1 to (a) loan and
security agreement dated February 4, 2004 between Delphax Technologies Inc. and
LaSalle Business Credit, LLC, and (b) the Original Credit Agreement, dated as of
February 24, 2004 ("Amendment No. 1");



AND

WHEREAS the Borrower and Lender entered into Amendment No. 2 to the Original
Credit Agreement dated as of February 1, 2005 ("Amendment No. 2");



AND WHEREAS

the Borrower and Lender entered into Amendment No. 3 to the Original Credit
Agreement dated as of March 31, 2006 ("Amendment No. 3");



AND WHEREAS

the Borrower and Lender entered into Amendment No. 4 to the Original Credit
Agreement dated as of August 11, 2006 ("Amendment No. 4");



AND WHEREAS

the parties hereto wish to amend the terms of the Original Credit Agreement as
amended by Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4
on the terms and subject to the conditions set out in this Agreement;



NOW THEREFORE

, in consideration of the premises and the agreements herein set out and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



INTERPRETATION

Definitions

. In this Agreement, the Original Credit Agreement, as amended by Amendment No.
1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 and as it may have been
further amended, restated, supplemented or otherwise modified from time to time
is hereinafter referred to as the "
Credit Agreement
".



Headings.

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and are not to affect the construction or
interpretation of this Agreement.



References

. Unless otherwise specified, all references to sections and subsections in this
Agreement are to sections and subsections of the Credit Agreement. Defined terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement.



Governing Law.

This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in the Province of Ontario
.



One Agreement.

This Agreement further amends and supplements the Credit Agreement. This
Agreement and the Credit Agreement shall be read together and constitute one
agreement with the same effect as if the amendments made by this Agreement had
been contained in the Credit Agreement as of the effective date of this
Agreement. All references in agreements between Borrower and Lender or executed
by Borrower for Lender's benefit that refer to the Credit Agreement shall be
deemed to refer to the Credit Agreement as amended hereby.



Effective Date.

This Agreement including, without limitation, the amendments to the Credit
Agreement set out in Section 2 of this Agreement, become effective from and
including the date referenced on the first page hereof.



Conflict

. If there is a conflict between any provision of this Agreement and any
provision of the Credit Agreement, the relevant provision of this Agreement
shall prevail.



AMENDMENTS

Definitions.

The definition of "Maturity Date" in subsection 1(a) of the Credit Agreement is
hereby amended by replacing "April 30, 2007" with "October 31, 2007".

Conditions Precedent

The amendments contained in this Agreement shall become effective upon delivery
by the Borrower to the Lender of, and compliance by the Borrower with, the
following:

this Agreement, duly executed by the Borrower and the Lender; and

the Guarantor shall have paid to the U.S. Lender a non-refundable amendment fee
in the amount of U.S. $50,000.

CONFIRMATIONS

Further Assurances.

Borrower covenants and agrees, at its expense and upon the request of Lender, to
do all such further acts and to execute and deliver all such further documents,
agreements and instruments in favour of Lender as may, in the opinion of Lender,
be necessary or desirable in order to fully perform or carry out the purpose and
intent of the above undertakings.



Default.

A default by Borrower under any provision of Section 5 of this Agreement shall
constitute an Event of Default under the Credit Agreement.



REPRESENTATIONS AND WARRANTIES

Representations and Warranties of Borrower.

Borrower represents and warrants to Lender as follows:



Power and Capacity

. It has full power and capacity to enter into, deliver and perform its
obligations under this Agreement and the Credit Agreement as amended by this
Agreement.



Due Authorization and No Conflict.


The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated by this Agreement and the Credit
Agreement as amended by this Agreement:



have been duly authorized by all necessary corporate action;

do not and will not conflict with, result in any breach or violation of, or
constitute a default under, the constating documents or by-laws of or any law,
regulation, order, judgment, arrangement, writ, injunction, decree,
determination or award presently in effect and applicable to it or any
commitment, agreement or any other instrument to which it is now a party or is
otherwise bound;

do not result in or require the creation of any security interest upon or with
respect to any of its properties or assets; and

except as advised in writing to Lender concurrently herewith, do not require the
consent or approval of, or registration or filing with, any other party
(including shareholders of Borrower) or any governmental body, agency or
authority.

Valid

and Enforceable Obligations
. Each of this Agreement and the Credit Agreement as amended by this Agreement
is a legal, valid and binding obligation enforceable against it in accordance
with its terms subject to applicable bankruptcy, reorganization, winding-up,
insolvency, moratorium or other laws of general application affecting creditors'
rights generally and general principles of equity.



No Default.

That on and as of the date hereof and after giving effect to this Agreement
there will exist no Default or Event of Default under the Credit Agreement on
such date which has not been waived by the Lender.



Defaults and Waivers.


Under subsection 11(o)(i) of the Credit Agreement, the Borrower agreed not to
permit the Tangible Net Worth as of September 30, 2006, to be less than U.S.
$12,300,000. The Borrower has advised the Lender that that as of September 30,
2006, the Tangible Net Worth was less than U.S. $12,300,000.

Under subsection 11(o)(iv) of the Credit Agreement, the Borrower agreed not to
permit Cash Flow (as such term is defined in the U.S. Loan and Security
Agreement) as of September 30, 2006, to be less than U.S. -$1,400,000. The
Borrower has advised the Lender that that as of September 30, 2006, Cash Flow
was less than U.S. -$1,400,000.

Upon the date on which this Agreement becomes effective, the Lender hereby
waives the Borrower's Defaults and Events of Default described in the preceding
Sections 6(a) and 6(b) (the "Existing Defaults"). The waiver of the Existing
Defaults set forth above is limited to the express terms thereof, and nothing
herein shall be deemed a waiver by the Lender of any other term, condition,
representation or covenant applicable to the Borrower under the Credit Agreement
(including but not limited to any future occurrence similar to the Existing
Defaults) or any of the other agreements, documents or instruments executed and
delivered in connection therewith, or of the covenants described therein. The
waiver set forth herein shall not constitute a waiver by the Lender of any other
Default or Event of Default, if any, under the Credit Agreement, and shall not
be, and shall not be deemed to be, a course of action with respect thereto upon
which the Borrower may rely in the future, and the Borrower hereby expressly
waives any claim to such effect.

GENERAL

Lender's Expenses.

Borrower agrees to pay on demand all of Lender's out-of-pocket costs and
expenses (including without limitation legal fees and expenses) arising in
connection with this Agreement.



Benefit of Agreement.

This Agreement enures to the benefit of and binds the parties and their
respective successors and permitted assigns.



Further Assurances.

Each party shall from time to time promptly execute and deliver all further
documents and take all further action necessary to give effect to the provisions
and intent of this Agreement.



No Novation.

This Agreement will not discharge or constitute novation of any debt,
obligation, covenant or agreement contained in the Credit Agreement or any of
the Other Agreements (as defined in the Credit Agreement) but same shall remain
in full force and effect save to the extent same are amended by the provisions
of this Agreement.



Ratification of Credit Agreement.

Except as expressly amended hereby the Credit Agreement is hereby ratified and
confirmed by the parties hereto and remains in full force and effect in
accordance with the terms thereof.



Execution in Counterparts.

This Agreement may be executed and delivered in any number of counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.



 

[The remainder of this page has been intentionally left blank.]

 

 

IN WITNESS WHEREOF

the parties have executed this Agreement.



 

DELPHAX TECHNOLOGIES CANADA LIMITED

 

ABN AMRO BANK N.V., CANADA BRANCH

     

By: /s/ Gregory S. Furness

 

By: /s/ Nick Dounas

Name: Gregory S. Furness

 

Name: Nick Dounas

Title: CFO

 

Title: Vice President



   

By:

 

By: /s/ A. Turner

Name:

 

Name: Aaron Turner

Title:

 

Title: First Vice President

     

I/we have authority to bind the Corporation.

 

I/we have authority to bind the Bank.



TO: ABN AMRO BANK N.V., CANADA BRANCH

The undersigned: (a) acknowledges receipt of a copy of the aforesaid Credit
Agreement, and of the further amendments contained in the foregoing Amending
Agreement; (b) acknowledges and confirms that it is bound by the provisions of
the Credit Agreement, as amended by the foregoing Amending Agreement, as a
guarantor; (c) confirms any representation or warranty in any way related to it
therein and confirms the continuing nature thereof; (d) covenants and agrees to
abide by all covenants and agreements of the Borrower to cause any action or
thing to be done by it or otherwise relating to it; (e) confirms that the
guarantee delivered to you by it (the "Guarantee") pursuant to the Credit
Agreement, as amended by the foregoing Amending Agreement, guarantees, in
accordance with its terms, inter alia payment of all obligations, liabilities
and indebtedness of Delphax Technologies Canada Limited to you under or in
respect of the Credit Agreement, as amended by the terms of the foregoing
Amending Agreement; (f) reaffirms its obligations to you pursuant to the terms
of the Guarantee; and (g) acknowledges that you may amend, restate, extend,
renew or otherwise modify the Credit Agreement with the Borrower and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations to the Borrower, without notifying or
obtaining the consent of the undersigned and without impairing the liability of
the undersigned under the Guarantee.

DATED as of December 19, 2006

 

 

DELPHAX TECHNOLOGIES INC.

By: /s/ Gregory S. Furness

Name: Gregory S. Furness
Title: CFO

I have the authority to bind the Corporation.

 